Citation Nr: 1202475	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-27 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for a headache disorder. 

3.  Entitlement to service connection for rheumatoid arthritis. 

4.  Entitlement to a compensable disability rating for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a compensable rating for pes planus and denied service connection for hearing loss, headaches, and rheumatoid arthritis.

A July 2011 letter informed the Veteran that his requested hearing before a member of the Board was scheduled in August 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for hallux valgus and hammertoes, claw toes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for rheumatoid arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss to an extent recognized as a disability for VA compensation purposes.

2.  The Veteran does not have a diagnosis of a headache disorder.

3.  Bilateral pes planus is manifested by complaints of pain and stiffness without X-ray evidence of degenerative arthritis, tenderness on Achilles tendon manipulation, valgus deviation of the Achilles tendon, malalignment of the forefoot and midfoot, or moderate foot impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  A headache disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for a compensable rating for pes planus have not been met or approximated.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Concerning the Veteran's claim for a compensable disability rating for pes planus, the Veteran's claim is deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Concerning the claims for service connection, the record reflects that the Veteran was mailed a letter in August 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  A July 2006 letter provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination in connection with his claims for service connection for a hearing loss disability and headaches.  However, as discussed below, there is no competent and credible evidence that the Veteran has been diagnosed as having a hearing loss disability and/or a headache disability.  The Veteran has not alluded to the existence of any such evidence.  While the Veteran has reported hearing loss and headache symptoms, there is no medical evidence that any such symptoms actually exist, let alone be related to service.  Private medical records and VA medical records documenting the period between the end of the Veteran's active duty service and the present are of record, and they clearly show that the Veteran has sought treatment for a number of ailments.  However, they do not show treatment for a hearing loss disability or for a headache disability.  It is reasonable to assume that if the Veteran indeed had a continuity of hearing loss and headache symptoms, these symptoms would have been documented when the Veteran sought treatment for his other disorders.  Additionally, as will be discussed further below, the Veteran indicated on multiple Reports of Medical History that he did not experience hearing loss or headaches after his active duty service.  The Veteran's medical treatment has not resulted in a diagnosis of an actual hearing loss or headache disability.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

The Board also observes that in October 2001, the Veteran submitted a copy of a letter from the Social Security Administration (SSA) dated in June 2001 in which he was awarded SSA disability benefits.

The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the appellant's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321 (emphasis added).  The Federal Circuit also stated, "Not all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323. 

In this case, in the June 2001 letter awarding the Veteran SSA disability benefits, it is noted that the Veteran was disabled because of diabetes; gout; pin and rod in the left hip, leg, and knee; and vision problems.  The present claims concern a hearing loss disability, a headache disability, and a flatfoot disability.  As the SSA disability benefits were awarded for different disabilities than those considered in this decision, the Board concludes that the SSA disability records are not relevant to the claims decided herein.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Hearing Loss Disability

The service treatment records reveal audiometric readings prior to October 31, 1967.  These audiometric readings must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In order to facilitate data comparison, ASA standards converted to ISO-ANSI standards requires the following additions to audiological results: 15 at 500 Hertz  (Hz); 10 at 1000 Hz ; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz.

After conversion to ISO units, the Veteran's November 1965 service entry examination reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5
--
10
LEFT
20
15
10
--
20

The Veteran's December 1967 service separation examination (post-October 31, 1967, and thus already in ISO units) reflects pure tone thresholds, in decibels, as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
0
0
5

The Veteran's December 1967 Report of Medical History (RMH) reflects that he did not experience hearing loss.

A November 1974 service reserve reenlistment examination reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
--
0
0
--
LEFT
0
--
0
0
--

The Veteran's November 1974 Report of Medical History (RMH) reflects that he did not experience hearing loss.

A July 1980 service reserve reenlistment examination reflects pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
10
15
LEFT
10
10
15
10
10

The Veteran's July 1980 Report of Medical History (RMH) reflects that he did not experience hearing loss.

On VA general examination in April 1988, it was noted that the Veteran's ears were normal.

Post-service VA and private medical records are negative for any signs, symptoms, or diagnoses of a hearing loss disability.

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Concerning the claim for service connection for a bilateral hearing loss disability, the Board notes that none of the interpreted pure tone thresholds as recorded by any of the audiologists of record meet the numerical standards enumerated by 38 C.F.R. § 3.385 (2011).  As such, the Veteran does not have a bilateral hearing loss disability for VA benefit purposes.  Without a diagnosis of a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385, service connection cannot be granted for a bilateral hearing loss disability.

The Board does not doubt the sincerity of the Veteran's belief that he has a bilateral hearing loss disability as a result of his active service.  As a layperson, he is certainly competent to describe experiencing hearing loss, as that is a symptom capable of casual observation.  However, the Veteran's present assertions that he experienced hearing loss while on active duty are contradicted by the Veteran's own notations on his prior Reports of Medical History.  The Veteran noted on Reports of Medical History in December 1967, November 1974, and July 1980 that he did not experience hearing loss.  The Board finds that the Reports of Medical History outweigh the Veteran's present assertions, as they were completed by the Veteran at specific moments in time when he was undergoing physical examination by service examiners in connection with separation from service or continuing service in the reserves.

As the Veteran's hearing loss does not meet the numerical standards enumerated by 38 C.F.R. § 3.385, service connection for a hearing loss disability is not warranted.

Headaches

A service treatment record from August 1966 reflects that the Veteran had a headache, chest pain, and a sore throat.  Another treatment record from December 1966 reflects that the Veteran fell down a flight of stairs and hit the right side of his head.  An X-ray was negative for a fracture; the diagnosis given was a contusion of the right ocular region.  The December 1967 service separation examination report shows that the Veteran had a normal head.  The Veteran indicated on his December 1967 Report of Medical History that he did not experience frequent or severe headache.

The November 1974 and July 1980 reserve service reenlistment examination reports indicate that the Veteran had a normal head.  The Veteran indicated on November 1974 and July 1980 Reports of Medical History that he did not experience frequent or severe headache.

On VA general examination in April 1988, the examiner noted that the Veteran had a normal head.  

VA treatment records from October 2005 and August 2006 reflect that the Veteran denied experiencing headaches.

In July 2008, the Veteran remarked that he had experienced headaches continuously since December 1966 when he injured his head while on active duty.

Concerning the claim for service connection for a headache disorder, the Board finds that the present claims for service connection must fail, as there is no competent and credible medical evidence of a current disability for which service connection can be granted.

Although the Veteran has complained of headaches, pain alone, without medical diagnosis or evidence of underlying pathology, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 22 (1998).  Here, there is no medical evidence that Veteran has an actual headache disability underlying his complaints of chronic pain.

Although the Veteran is competent to report experiencing pain in his head, the Board finds that his statements are outweighed by the medical evidence of record.  Private and VA medical records documenting the period between the end of the Veteran's active duty service and the present are of record.  However, they do not show treatment for a headache disorder.  In fact, they show that on two occasions-October 2005 and August 2006-the Veteran affirmatively denied experiencing headaches.  It is reasonable to assume that if the Veteran indeed had a continuity of headache symptoms, these symptoms would have been documented when the Veteran sought treatment for his other disorders.  The Board finds the private and VA treatment records dating from the time the Veteran left active duty through the present to be competent, credible evidence that the Veteran does not have an actual headache disorder, as these records were created by objective medical professionals and included the necessary tests and observations.  These examiners were impartially reporting the results of medical testing.  

Additionally, the Board notes the inconsistency in the Veteran's own report of his symptoms.  While the Veteran remarked in July 2008 that he had experienced headaches continuously since a December 1966 in-service accident, he indicated on Reports of Medical History completed in December 1967, November 1974, and July 1980 that he did not experience frequent or severe headaches.  Because of this contradiction, the Board finds the Veteran's assertion of a continuity of symptomatology to not be credible.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a headache disorder must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Law and Regulations-Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

Under Diagnostic Code 5276, for acquired flatfoot, a noncompensable rating is assigned where bilateral flatfoot is mild, with symptoms relieved by build-up shoe or arch support.  A 10 percent rating is assigned where bilateral flatfoot is moderate, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  For severe bilateral flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, a 30 percent rating is assigned.  For bilateral pronounced flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliance, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Pes Planus

On VA foot examination in November 2003, the Veteran described experiencing a throbbing pain in both of his feet.  He described experiencing swelling, redness, and heat.  He said that his foot pain would begin within two to three minutes of standing.  He said he experienced flare-ups of foot pain about every four to five months which would last about a week.  The examiner noted that the Veteran used a cane, corrective shoes, and shoe inserts for diabetes.

On objective examination, it was noted that both of the Veteran's feet exhibited pes planus.  Both feet also exhibited hallux valgus and claw toes.  The Veteran's gait was deemed normal.  Tender calluses were present over the metatarsal heads of both fourth metatarsals.  No skin or vascular changes were noted.  The Veteran's posture on standing, squatting, supination, pronation, and rising on toes and heels appeared to be normal.  The examiner indicated that the Achilles tendon alignment was normal both non-weight bearing and weight bearing.  The diagnoses given were bilateral pes planus, bilateral claw toes, and bilateral hallux valgus.

On VA examination in March 2005, the Veteran described foot pain at the plantar surface of the metaphalangeal joint of the great toe bilaterally.  He reported occasional swelling but no weakness.  He said that prolonged standing and walking aggravated his foot pain.  He said that he had flare-ups on prolonged walking and when lifting objects.  It was noted that the Veteran had been using a walker because of his knee disorder.  It was further noted that the Veteran used no shoe inserts.  The examiner remarked that the Veteran was not working because of his diabetes mellitus condition.  

The examiner saw no abnormal alignment of the Achilles tendon on weightbearing or nonweightbearing.  There was no tenderness of the Achilles tendon and on manipulation bilaterally.  There was no valgus deviation of the Achilles tendon bilaterally.  No malalignment of the forefoot and midfoot was present bilaterally.  There was tenderness at the plantar surface of the metaphalangeal joint of each great toe, but there was no effusion, erythematous change, or evidence of bunions.  Hallux valgus and hammertoe was present bilaterally.  The Veteran had normal posture but was unable to do squatting or stand on his heels or toes due to foot and knee pain.  The examiner remarked that there was no callus formation, no skin breakdown, and no unusual shoe wear pattern.  The diagnoses given were pes planus bilateral, hallux valgus bilateral, and hammertoe bilateral.

On VA foot examination in April 2006, the Veteran complained of foot pain at the medial arch close to the metaphalangeal joint of the great toes bilaterally.  No swelling, erythematous changes, fatigability, or other symptoms were present at rest.  The Veteran reported taking Vicodin three times a day as needed.  Flare-up foot pain was reported on prolonged walking for more than 10 minutes, squatting, and heavy lifting.  The Veteran was using a walking cane for his right knee condition.  No shoe inserts or corrective shoes were used.  It was noted that the Veteran had quit his prior employment due to his right knee and diabetes mellitus conditions.  

The examiner observed that the Veteran walked with a cane and a small limp to favor his right leg.  The Veteran reported experiencing right knee pain.  Examination of both feet revealed a loss of medial arch on weightbearing and non-weightbearing conditions.  The examiner found some tenderness at the medial arch close to the metaphalangeal joint of the great toes bilaterally.  There was no abnormal alignment of the Achilles tendon on weightbearing or non-weightbearing condition.  The examiner noted no tenderness on Achilles tendon manipulation, no valgus deviation of the Achilles tendon, and no malalignment of the forefoot and midfoot.  Examination of both feet revealed hallux valgus and hammertoes.  Some foot pain was observed on palpation and plantar flexion.  The examiner further indicated that there was no callus, no skin breakdown, and no unusual shoe wear pattern.  The diagnoses given were pes planus bilateral with residual foot pain, hallux valgus bilateral, and hammertoes.

On VA examination in May 2008, the Veteran said that his feet burned and ached.  It was noted that the Veteran had quit working due to diabetes mellitus and abdominal hernia.  The examiner noted that the Veteran experienced foot pain bilaterally.  No swelling, heat, redness, stiffness, weakness, or lack of endurance was observed.  It was noted that the Veteran experienced fatigability and limitations on standing and walking.  The Veteran reported wearing shoe inserts and corrective shoes.  The examiner found no evidence of abnormal weight bearing.  Achilles tendon alignment was normal on both weightbearing and non-weightbearing.  There was no malalignment of the forefoot or midfoot.  No pronation was observed.  An X-ray revealed severe bilateral hallux valgus, bilateral pes planus, and bilateral calcaneal spurs.

After a thorough review of the evidence of record, the Board concludes that a compensable rating is not warranted for the Veteran's service-connected bilateral pes planus.  The Board notes that the Veteran had diagnoses of multiple foot disabilities; however, service connection is only in effect for pes planus.  Thus, only the symptoms attributable to pes planus are applicable to this decision.

Initially, the evidence of record fails to demonstrate a moderate foot disability due to pes planus.  No evidence during the appeal period, to include findings made in VA foot examinations conducted in November 2003, March 2005, April 2006, and May 2008, reveals objective evidence of a moderate foot disability, with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, either bilateral or unilateral.  While the November 2003 VA examiner noted the presence of a callous, this observation was not confirmed by the other three VA examiners of record.

In addition, while the file does reflect that the Veteran uses shoe inserts, a cane, and a walker, this fact in and of itself, or even in combination with symptoms of foot pain and stiffness does not provide the basis for the assignment of a 10 percent evaluation.  According to the VA examiners, the Veteran uses these aids in conjunction with non-service connected disabilities-i.e., the Veteran's knee problems and diabetes mellitus.  Accordingly, the Board finds that the overall picture of the symptomatology of the Veteran's bilateral pes planus does not support a compensable rating under the pertinent rating criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995), with regard to the Veteran's pes planus.  The Court of Appeals for Veterans Claims (Court) held that where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).  However, the Court has also held that where a diagnostic code is not predicated on a limited range of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 5276 is not based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.  

The Board has also considered other diagnostic codes pertaining to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, at this point the Veteran's service-connected pes planus does not include any etiologically related components to include: weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammertoe, or malunion or nonunion of the metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-83 (2011).

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's service-connected pes planus is productive of pain and tenderness but no tenderness on Achilles tendon manipulation, no valgus deviation of the Achilles tendon, and no malalignment of the forefoot and midfoot.  These manifestations are clearly contemplated in the rating criteria.  Moreover, there has been no showing that the Veteran's service-connected pes planus has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a hearing loss disability is denied.

Service connection for a headache disorder is denied.

A compensable disability rating for pes planus is denied.


REMAND

Concerning the Veteran's claim for service connection for rheumatoid arthritis, the evidence of record shows that the Veteran has a long and complex history of arthritis and gout.  Lay statements submitted in February 1988 reflect that the Veteran had suffered from gout for many years.  In an August 2001 claim for VA pension, the Veteran reported experiencing symptoms of gout since 1970.  An August 2001 VA treatment record dates the Veteran's gout to at least 1972.  

More recent VA treatment records contribute to the lack of clarity regarding the Veteran's claimed arthritic disorder.  A VA treatment record from January 2005 reflects negative labs for rheumatoid arthritis.  However, another VA treatment note from May 2005 acknowledges the negative tests but indicates that the Veteran's symptoms were characteristic of rheumatoid arthritis.  A VA treatment provider indicated in September 2005 that the Veteran had seronegative rheumatoid arthritis, and another VA treatment note from February 2006 reflects a diagnosis of severe active rheumatoid arthritis.

In light of the Veteran's well documented history of gout and arthritic symptoms, and the lack of clarity of contemporaneous VA treatment records, the Board finds that the Veteran should be afforded a thorough VA examination to provide a diagnosis and etiology opinion for his rheumatoid arthritis symptoms.

Additionally, as noted above, in a June 2001 letter awarding the Veteran SSA disability benefits, it is noted that the Veteran was disabled because of diabetes; gout; pin and rod in the left hip, leg, and knee; and vision problems.  As this is evidence that the Veteran filed a claim for SSA benefits based in part on arthritic disability, a remand is necessary to attempt to obtain these records, as they may contain evidence pertinent to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO/AMC should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Then, the Veteran should be afforded a VA examination by appropriate medical personnel to determine the diagnosis and etiology of any current arthritic disability, to include rheumatoid arthritis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current arthritic disability was incurred in or aggravated by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of all indicated development, the RO should readjudicate any issue remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


